                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF NEW YORK


In re 305 East 61st Street Group, LLC                                          Case No. 19-11911 SHL
      Debtor                                                          Reporting Period: August 2019

                                                                     Federal Tax I.D. # XX-XXXXXXX

                                     SINGLE ASSET REAL ESTATE COMPANIES

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                    Form No.          Document Explanation
                                                                                             Attached Attached
     Schedule of Cash Receipts and Disbursements                     MOR-1 (RE)                   X
     Bank Reconciliation (or copies of debtor's bank
     reconciliations)                                                MOR-1 (CON'T)
        Copies of bank statements                                                                 X
        Cash disbursements journals
     Statement of Operations                                         MOR-2 (RE)                   X
     Balance Sheet                                                   MOR-3 (RE)
     Summary of Unpaid Post-petition Debts                           MOR-4 (RE)                  X
        Copies of tax returns filed during reporting period                                     N/A
     Rent Roll                                                       MOR-5 (RE)                  X
     Payments to Insiders and Professional                           MOR-6 (RE)                  X
     Post Petition Status of Secured Notes, Leases Payable           MOR-6 (RE)
     Cash Flow Projection                                            MOR-7 (RE)
     Debtor Questionnaire                                            MOR-8 (RE)                   X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor

     Signature of Authorized Individual*

     Printed Name of Authorized Individual          Nat Wasserstein, Manager
                                                 Date - September 23, 2019

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                        FORM MOR (RE)
                                                                                                                                2/2008
                                                                                                                          PAGE 1 OF 12
In re 305 East 61st Street Group, LLC                                                      Case No. 19-11911 SHL
      Debtor                                                                      Reporting Period: August 2019

                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the fhree bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                BANK ACCOUNTS
                                                                 OPER              OPER / UTIL ACCOUNT          OTHER - Chase Account -    CURRENT MONTH
                                                                                                                 Amount Estimated - No    ACTUAL (TOTAL OF
                                                                                                                        Access              ALL ACCOUNTS)
     ACCOUNT NUMBER (LAST 4)

     CASH BEGINNING OF MONTH                                       73,733.35                  92,849.40                   35,000.00           201,582.75
     RECEIPTS
     CASH SALES                                                                                                                                            -
     ACCOUNTS RECEIVABLE -                                                                                                                                 -
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                                                                                                 -
     POSTPETITION
     LOANS AND ADVANCES                                                                                                                                    -
     SALE OF ASSETS                                                                                                                                        -
     PAYROLL TAX RECOVERY                                                                                                                                  -
     TRANSFERS (FROM DIP ACCTS)                                                                                                                            -
       TOTAL RECEIPTS                                                         -                         -                          -                       -
     DISBURSEMENTS
     NET PAYROLL                                                                                                                                       -
     PAYROLL TAXES                                                                                                                                     -
     SALES, USE, & OTHER TAXES                                                                                                                         -
     INVENTORY PURCHASES                                                                                                                               -
     REPAIRS / MAINTENANCE                                              762.12                                                                     762.12
     INSURANCE                                                                                  1,443.68                                        1,443.68
     ADMINISTRATIVE                                                    58.91                       58.91                                           117.82
     BUILDING SECURITY                                             19,000.00                                                                   19,000.00
     UTILITIES                                                        106.63                      480.00                                           586.63
     OWNER DRAW *                                                                                                                                      -
     TRANSFERS (TO DIP ACCTS)                                                                                                                          -
     PROFESSIONAL FEES                                                                                                                                 -
     U.S. TRUSTEE QUARTERLY FEES                                        325.00                                                                     325.00
     COURT COSTS                                                                                                                                       -
     TOTAL DISBURSEMENTS                                           20,252.66                    1,982.59                           -           22,235.25

     NET CASH FLOW
     (RECEIPTS LESS DISBURSEMENTS                                 (20,252.66)                 (1,982.59)                           -           (22,235.25)

     CASH – END OF MONTH                                           53,480.69                  90,866.81                   35,000.00           179,347.50
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                              THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                       22,235.25
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                                                    -
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)                                                            0
     TOTAL DISBURSEMENTS FOR CALCULATING
     U.S. TRUSTEE QUARTERLY FEES                                                               22,235.25




                                                                                                                                                               FORM MOR-1 (RE)
                                                                                                                                                                        2/2008
                                                                                                                                                                  PAGE 2 OF 12
In re 305 East 61st Street Group, LLC                                            Case No. 19-11911 SHL
      Debtor                                                            Reporting Period: August 2019

                                          BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted
     for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                   Operating                      Tax                       Other
                                           #                           #                          #
     BALANCE PER BOOKS

     BANK BALANCE
     (+) DEPOSITS IN TRANSIT
     (ATTACH LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH LIST) :                             SEE ATTACHED BANKING REPORTS

     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"

     DEPOSITS IN TRANSIT                              Date                        Date                      Amount




     CHECKS OUTSTANDING                               Ck. #                      Ck. #                      Amount




     OTHER




                                                                                                                         FORM MOR-1 (CONT)
                                                                                                                                     2/2008
                                                                                                                              PAGE 3 OF 12
In re 305 East 61st Street Group, LLC                                                               Case No. 19-11911 SHL
      Debtor                                                                               Reporting Period: August 2019


                                          STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


     INCOME                                                                                        MONTH              CUMULATIVE -FILING
                                                                                                                          TO DATE
     Rental Income                                                                                                                    -
     Additional Rental Income                                                                                                         -
     Common Area Maintenance Reimbursement                                                                                            -
     Total Income (attach MOR-5 (RE) Rent Roll)                                                                  -                    -
     OPERATING EXPENSES
     Advertising                                                                                                                       -
     Auto and Truck Expense                                                                                                            -
     Cleaning and Maintenance                                                                                                          -
     Commissions                                                                                                                       -
     Officer/Insider Compensation*                                                                                                    -
     Insurance                                                                                          1,443.68               98,570.02
     Management Fees/Bonuses                                                                                                           -
     Office Expense                                                                                                                    -
     Other Interest                                                                                                                    -
     Repairs                                                                                              762.12                  762.12
     Supplies                                                                                                                          -
     Taxes - Real Estate                                                                                                               -
     Travel and Entertainment                                                                                                          -
     Utilities                                                                                           586.63                   788.94
     Other (attach schedule)                                                                          19,117.82                39,133.41
     Total Operating Expenses Before Depreciation                                                     21,910.25               139,254.49
     Depreciation/Depletion/Amortization                                                                                               -
     Net Profit (Loss) Before Other Income & Expenses                                                (21,910.25)             (139,254.49)
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)                                                                                                   -
     Interest Expense                                                                                                                 -
     Other Expense (attach schedule)                                                                         -                        -
     Net Profit (Loss) Before Reorganization Items                                                   (21,910.25)             (139,254.49)
     REORGANIZATION ITEMS
     Professional Fees                                                                                                                -
     U. S. Trustee Quarterly Fees                                                                         325.00                 325.00
     Interest Earned on Accumulated Cash from Chapter 11 (see                                                                         -
     continuation sheet)
     Gain (Loss) from Sale of Property                                                                                                 -
     Other Reorganization Expenses (attach schedule)                                                          -                        -
     Total Reorganization Expenses                                                                       325.00                   325.00
     Income Taxes                                                                                             -                        -
     Net Profit (Loss)                                                                               (22,235.25)             (139,579.49)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                            FORM MOR-2 (RE)
                                                                                                                                                     2/2008
                                                                                                                                               PAGE 4 OF 12
In re 305 East 61st Street Group, LLC                                                   Case No. 19-11911 SHL
      Debtor                                                                   Reporting Period: August 2019

     BREAKDOWN OF “OTHER” CATEGORY

     OTHER OPERATIONAL EXPENSES
     BUILDING SECURITY                                                                    19,000.00             41,000.00
     PAYROLL AND RELATED TAXES                                                                                      (32.40)
     ADMINISTRATIVE COSTS / RECOVERY                                                         117.82              (1,834.19)
                                                                                                                        -
                                                                                                                        -
     OTHER INCOME
                                                                                                                        -
                                                                                                                        -
                                                                                                                        -
     OTHER EXPENSES
                                                                                                                        -
                                                                                                                        -
                                                                                                                        -
     OTHER REORGANIZATION EXPENSES
                                                                                                                        -
                                                                                                                        -
                                                                                                                        -
                                                                                                                        -

     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                              FORM MOR-2 (RE)
                                                                                                                                       2/2008
                                                                                                                                 PAGE 5 OF 12
In re 305 East 61st Street Group, LLC                                                           Case No. 19-11911 SHL
      Debtor                                                                           Reporting Period: August 2019

                                                                               BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                      ASSETS                                       BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH  DATE OR SCHEDULED
                                                                                         MONTH
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                           179,347.50                         315862.53                318,926.99
     Restricted Cash and Cash Equivalents (see continuation
     sheet)
     Accounts Receivable (Net)
     Notes Receivable                                                            INSUFFICIENT INFORMATION IS AVAILABLE WITH WHICH TO
     Prepaid Expenses                                                            COMPLETE A BALANCE SHEET AT THIS TIME.
     Professional Retainers
     Other Current Assets (attach schedule)
     TOTAL CURRENT ASSETS
     PROPERTY & EQUIPMENT
     Real Property and Improvements
     Machinery and Equipment
     Furniture, Fixtures and Office Equipment
     Leasehold Improvements
     Vehicles
     Less: Accumulated Depreciation
     TOTAL PROPERTY & EQUIPMENT
     OTHER ASSETS
     Amounts due from Insiders*
     Other Assets (attach schedule)
     TOTAL OTHER ASSETS
     TOTAL ASSETS
                      LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH        DATE
                                                                                         MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable
     Taxes Payable (refer to FORM MOR-4)
     Notes Payable
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments
     Professional Fees
     Amounts Due to Insiders*
     Other Post-petition Liabilities (attach schedule)
     TOTAL POST-PETITION LIABILITIES
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                      INSUFFICIENT INFORMATION IS AVAILABLE WITH WHICH TO
     Priority Debt                                     COMPLETE A BALANCE SHEET AT THIS TIME.
     Unsecured Debt
     TOTAL PRE-PETITION LIABILITIES
     TOTAL LIABILITIES
     OWNERS' EQUITY
     Owner's Equity Account
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY
     TOTAL LIABILITIES AND OWNERS' EQUITY
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                          FORM MOR-3 (RE)
                                                                                                                                                                                   2/2008
                                                                                                                                                                             PAGE 6 OF 12
In re 305 East 61st Street Group, LLC                                          Case No. 19-11911 SHL
      Debtor                                                          Reporting Period: August 2019

     BALANCE SHEET - continuation section
                                       ASSETS                     BOOK VALUE AT END OF BOOK VALUE AT END OF   BOOK VALUE ON
                                                                   CURRENT REPORTING     PRIOR REPORTING      PETITION DATE
                                                                        MONTH                MONTH
     Other Current Assets




     Other Assets




                     LIABILITIES AND OWNER EQUITY                 BOOK VALUE AT END OF                        BOOK VALUE ON
                                                                   CURRENT REPORTING                          PETITION DATE
                                                                        MONTH
     Other Post-petition Liabilities




     Adjustments to Owner’s Equity




     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                              FORM MOR-3 (RE)
                                                                                                                                       2/2008
                                                                                                                                 PAGE 7 OF 12
In re 305 East 61st Street Group, LLC                                                                 Case No. 19-11911 SHL
      Debtor                                                                                 Reporting Period: August 2019


                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                        Number of Days Past Due
                                                          Current           0-30         31-60          61-90     Over 91     Total
     Mortgage
     Rent
     Secured Debt/Adequate Protection
     Payments
     Professional Fees
     Real Estate Taxes
     Other Post-Petition debt (list creditor)




     Total Post-petition Debts

     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                      FORM MOR-4 (RE)
                                                                                                                                               2/2008
                                                                                                                                         PAGE 8 OF 12
In re 305 East 61st Street Group, LLC                                                                                     Case No. 19-11911 SHL
      Debtor                                                                                                     Reporting Period: August 2019

                                                                                RENT ROLL

     A rent roll must be included for each property. The debtor's rent roll may be substituted for this page. Attach additional sheets as needed.

     Property:
     Square Footage:

                                                                                                                                                                     Common
                                 Office     Warehouse      Total Sq.                  Lease        Lease        Lease               Monthly             Annual        Area
       Tenant       Unit #       Area         Area            Ft.    % of Bldg.       Type         Term         Start     Lease End  Rent                Rent         Maint.




                                                                                   NONE




                                                                                                                          Totals                    0            0            0

                                                                                                                                                                     FORM MOR-5 (RE)
                                                                                                                                                                              2/2008
                                                                                                                                                                        PAGE 9 OF 12
In re 305 East 61st Street Group, LLC                                       Case No. 19-11911 SHL
      Debtor                                                       Reporting Period: August 2019


                                              PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                       INSIDERS

                  NAME                   TYPE OF PAYMENT               AMOUNT PAID            TOTAL PAID TO DATE




     NONE                                                                                     N/A




                            TOTAL PAYMENTS TO INSIDERS                                 -                         -




                                                                            PROFESSIONALS

                                          DATE OF COURT
                                        ORDER AUTHORIZING                                                                                          TOTAL INCURRED &
                  NAME                      PAYMENT       AMOUNT APPROVED                         AMOUNT PAID           TOTAL PAID TO DATE             UNPAID*




     NONE                                                                              -                         -                            -                  -




                    TOTAL PAYMENTS TO PROFESSIONALS                                    -                         -                            -                  -
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



           POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                    AND ADEQUATE PROTECTION PAYMENTS

                                           SCHEDULED
                                        MONTHLY PAYMENT                AMOUNT PAID            TOTAL UNPAID POST-
          NAME OF CREDITOR                    DUE                     DURING MONTH                PETITION




                                            TOTAL PAYMENTS




                                                                                                                                                           FORM MOR-6 (RE)
                                                                                                                                                                    2/2008
                                                                                                                                                             PAGE 10 OF 12
In re 305 East 61st Street Group, LLC                                                                                           Case No. 19-11911 SHL
      Debtor                                                                                                           Reporting Period: August 2019

                               CASH FLOW PROJECTION FOR THE PERIOD _____________ THROUGH ____________

     A cash flow projection must be included for each property. The debtor's cash flow projection may be substituted for this page. Attach additional sheets as needed.
     This projection needs to be completed at the beginning of the case, every year, or when there are significant changes (i.e. tenant change, rent change, etc.)

     Property:             305 East 61st St, New York, NY
     Square Footage:

                            MONTH      MONTH        MONTH        MONTH       MONTH        MONTH        MONTH        MONTH        MONTH       MONTH        MONTH           MONTH

     INCOME
     Rental Income
     Additional Rental
     Income
     Common Area
     Maintenance
     Reimbursement
     Total Income
     OPERATING
     EXPENSES
     Advertising
     Auto and Truck
     Expense
     Cleaning and
     Maintenance
     Commissions
     Officer/Insider
     Compensation*
     Insurance
     Management
     Fees/Bonuses                                                              N/ A
     Office Expense
     Other Interest
     Repairs
     Supplies
     Taxes - Real Estate
     Travel and
     Entertainment
     Utilities
     Other (attach
     schedule)
     Total Expenses

     Debt Service
     Professional Fees
     U.S. Trustee Fees
     Court Costs

     Net Income

     Tenant
     Improvements
     Vacancy Allowance

     Net Cash Flow




                                                                                                                                                          FORM MOR-7 (RE)
                                                                                                                                                                   2/2008
                                                                                                                                                            PAGE 11 OF 12
In re 305 East 61st Street Group, LLC                                                    Case No. 19-11911 SHL
      Debtor                                                                    Reporting Period: August 2019



                                          DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes              No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of
   1   business this reporting period?                                                                  X
       Have any funds been disbursed from any account other than a debtor
   2   in possession account this reporting period?                                                     X
       Is the Debtor delinquent in the timely filing of any post-petition tax
   3   returns?                                                                                         X
       Are workers compensation, general liability or other necessary
   4   insurance coverages expired or cancelled, or has the debtor received                             X
       notice of expiration or cancellation of such policies?

   5 Is the Debtor delinquent in paying any insurance premium payment?                                  X
     Have any payments been made on pre-petition liabilities this reporting
   6 period?                                                                                            X
     Are any post petition receivables (accounts, notes or loans) due from
   7 related parties?                                                                  X
   8 Are any post petition State or Federal income taxes past due?                                      X
   9 Are any post petition real estate taxes past due?                                                  X
  10 Are any other post petition taxes past due?                                                        X
  11 Have any pre-petition taxes been paid during this reporting period?                                X
  12 Are any amounts owed to post petition creditors delinquent?                                        X
     Have any post petition loans been been received by the Debtor from
  13 any party?                                                                                         X
  14 Is the Debtor delinquent in paying any U.S. Trustee fees?                                          X
     Is the Debtor delinquent with any court ordered payments to attorneys
  15 or other professionals?                                                                            X
     Have the owners or shareholders received any compensation outside
  16 of the normal course of business?                                                                  X




   7 Rents from Little Hearts Marks Family II, LP and contributions from member are due for June through August 2019.




                                                                                                                  FORM MOR-8 (RE)
                                                                                                                           2/2008
                                                                                                                    PAGE 12 OF 12
